Citation Nr: 1017496	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for inactive 
pulmonary tuberculosis, moderately advanced.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran is diagnosed with inactive pulmonary 
tuberculosis, moderately advanced; the disease has been 
inactive since approximately 1963; there is no evidence that 
the Veteran has a continued disability, emphysema, dyspnea on 
exertion, or other impairment of health, that is related to 
his inactive pulmonary tuberculosis, moderately advanced.


CONCLUSION OF LAW

The criteria for a compensable disability rating for inactive 
pulmonary tuberculosis, moderately advanced, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes (DCs) 6722, 6724 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
service-connected inactive pulmonary tuberculosis, moderately 
advanced, is more disabling than currently evaluated.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
December 2004 letter, VA informed the Veteran of the evidence 
VA had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In a 
February 2007 letter, VA explained how disability ratings and 
effective dates are assigned, and the AOJ subsequently 
readjudicated the claim by issuing a supplemental statement 
of the case (SSOC) in July 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by a subsequent 
readjudication, such as an SOC or SSOC, is sufficient to cure 
a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and VA treatment records.  The Veteran did not 
indicate the existence of any pertinent private treatment 
records pertaining to his service-connected pulmonary 
tuberculosis.

The Veteran underwent two VA examinations (in April 2005 and 
August 2006).  The Veteran contends that the examinations, 
including the most recent examination, are inadequate because 
the examiners failed to opine as to the link, if any, between 
the Veteran's service-connected inactive pulmonary 
tuberculosis and five other current disabilities (chronic 
obstructive pulmonary disease, lung cancer, diabetes, 
hypertension, and depression).  The Board finds, however, 
that any nexus between the Veteran's service-connected 
inactive pulmonary tuberculosis and any (or all) of the other 
named disabilities is irrelevant to the issue of whether the 
evidence here establishes that the Veteran is entitled to an 
increased rating for his service-connected inactive pulmonary 
tuberculosis.

In substance, the Veteran's contentions are new claims for 
service connection for each of the respective disabilities.  
The Board notes that the RO has already adjudicated claims 
for service connection for each of the five named 
disabilities.  Accordingly, the most recent VA examination is 
not inadequate (the Board declines to address the adequacy of 
the first examination), and there is no need to refer these 
issues to the RO for initial consideration.

In sum, VA has fulfilled its duty to assist in every respect.


II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant 
evidentiary window begins November 24, 2003 (one year before 
the Veteran filed his claim for increased rating), and 
continues to the present time.

The Veteran contends that his service-connected pulmonary 
tuberculosis is more disabling than currently evaluated.  In 
June 1963, the RO established service connection for 
tuberculosis, pulmonary, moderately advanced, non-active, and 
assigned a total disability evaluation.  In a July 1963 
rating decision, the RO assigned disability ratings, 
prospectively, according to the rating schedule, as follows: 
100 percent through June 24, 1965; 50 percent from June 25, 
1965, to June 24, 1969; 30 percent from June 25, 1969, to 
June 24, 1974; and noncompensable from June 25, 1974, 
forward.  In an April 2005 rating decision, the RO declined 
to grant a compensable rating for the Veteran's service-
connected tuberculosis, pulmonary, moderately advanced, 
inactive.  The Veteran now appeals that decision.

The RO rated the Veteran's disability under Diagnostic Code 
(DC) 6722, which pertains to tuberculosis, pulmonary, 
chronic, moderately advanced, inactive.  38 C.F.R. § 4.97, DC 
6722.  The general rating formula for inactive pulmonary 
tuberculosis (for cases initially rated before August 20, 
1968) is found at DC 6724, which specifies a 100 percent 
rating for two years after date of inactivity, following 
active tuberculosis which was clinically identified during 
service or subsequently; thereafter, a 50 percent rating for 
four years, or in any event, to six years after date of 
inactivity; thereafter, a 30 percent rating for five years, 
or to eleven years after date of inactivity; otherwise, a 
noncompensable rating is warranted.

Under DC 6724, there are two exceptions where a veteran may 
be entitled to a compensable rating without regard to the 
schedule set forth above.  First, a 30 percent rating is 
warranted following far-advanced lesions diagnosed at any 
time while the disease process was active.  And second, a 20 
percent rating is warranted following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  38 C.F.R. § 
4.97, DC 6724.

Turning to the relevant evidence of record, the Board 
initially notes a December 2004 statement from the Veteran, 
indicating that his breathing had become worse.

In April 2005, the Veteran underwent a VA examination wherein 
he reported that he had chronic and severe shortness of 
breath, brought on merely by doing such simple things as 
walking through his home.  The examiner noted that upon 
walking from the waiting room to the examination room, the 
Veteran was "very winded" and it was somewhat difficult for 
him to talk.  The Veteran denied fevers or chills.  He 
admitted to several years of tobacco abuse, but stated that 
he quit sixteen to seventeen years prior to the examination.

Physical examination revealed poor airway movement throughout 
the lungs.  There were wheezes on inspiration and expiration, 
and the Veteran had a prolonged expiratory phase.  The 
examiner performed a pulmonary function test and took a chest 
X-ray that showed, among other things, "[b]ackground 
features" of chronic obstructive pulmonary disease (COPD).  
The examiner diagnosed the Veteran with history of pulmonary 
tuberculosis; and COPD.

An October 2005 VA outpatient consultation report shows that 
the Veteran reported his dyspnea (shortness of breath) was 
getting worse.  The Veteran was referred to the emergency 
room, where it was determined that the Veteran had COPD.

A January 2006 VA outpatient consultation report shows that 
the Veteran reported that he was treated in 1963 or 1964 for 
tuberculosis; that he saw a pulmonary specialist "back in 
the 1960s"; and that he had not sought treatment since that 
time.  The reported purpose of the Veteran's visit was to 
"establish care."

In April 2006, the Veteran was diagnosed with lung cancer 
(squamous cell carcinoma).  Thereafter, the Veteran underwent 
chemotherapy and radiation.

In August 2006, the Veteran underwent another VA examination 
wherein he reported that during service he contracted 
tuberculosis and was treated with inhaled anti-inflammatory 
medications.  The Veteran reported that his current symptoms 
included a cough that was occasionally productive (producing 
clear or purulent sputum that was never bloody); chest pain 
brought on by exertion; frequent dyspnea brought on by mild, 
moderate, or severe exertion; and fatigue.  The examiner 
noted that the tuberculosis was not currently active (and had 
been inactive since 1963); that the effectiveness of 
treatment was good; and that the Veteran was also diagnosed 
with COPD and lung cancer.

Physical examination revealed decreased breath sounds and 
wheezing throughout the lungs.  There was also dyspnea on 
mild exertion, and clubbing of the fingers or toes.  There 
were no signs of venous congestion or edema; no chest wall 
scarring or deformity; no lymphadenopathy; no cyanosis; no 
persistent cough; no signs of significant weight loss or 
malnutrition; and no findings suggesting complications of 
treatment.

The examiner diagnosed the Veteran with COPD manifested by 
shortness of breath.  It was not reactivation tuberculosis.  
There was no cavity formation or evidence of active 
tuberculosis involving a body system other than the 
respiratory system.  The Veteran had not been hospitalized 
for tuberculosis for six months without regression of lesions 
or other evidence of material improvement, nor had the 
Veteran been hospitalized for tuberculosis for twelve months 
without change of active to inactive.  Compared to the last 
examination, the status of pulmonary lesions had worsened.  
Residuals of inactive tuberculosis appeared to be obstructive 
respiratory condition.

The examiner opined that the Veteran's COPD "and severe 
obstructive defects" were not as likely as not linked to the 
Veteran's service-connected inactive pulmonary tuberculosis, 
because, the examiner opined, it was unlikely that a single 
episode of tuberculosis many years ago, with no recurrence, 
caused the Veteran's "current impairment."  The "[m]ore 
likely" explanation was that the Veteran's COPD was caused 
by a history of cigarette abuse.  The examiner also noted 
that the Veteran's lung cancer was contributing to his 
respiratory impairment.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for an increased rating.  A 30 
percent rating is not warranted under DC 6724 because the 
evidence does not show that the Veteran was diagnosed with 
far-advanced lesions at any time while the disease process 
was active.  The disease, which has been inactive since 
approximately 1963, was never diagnosed as more than 
"moderately advanced."

Further, a 20 percent rating is not warranted under DC 6724 
because although the Veteran was diagnosed with moderately 
advanced pulmonary tuberculosis in the early 1960s, the 
evidence does not show continued disability, emphysema, 
dyspnea on exertion, or impairment of health that is related 
to the inactive, moderately advanced pulmonary tuberculosis.  
The evidence clearly shows that the Veteran suffers from 
dyspnea on exertion; however, the August 2006 VA examiner 
opined that the shortness of breath was caused by the 
Veteran's COPD (not his inactive tuberculosis), and further, 
that the COPD was not linked to the inactive tuberculosis.

As discussed above, the examiner opined that it was unlikely 
that a single episode of tuberculosis many years ago, with no 
recurrence, caused the Veteran's "current impairment."  The 
"[m]ore likely" explanation was that the Veteran's COPD, 
and accompanying shortness of breath, was caused by a history 
of cigarette abuse and currently diagnosed lung cancer.

The Board finds that the examination and opinion were 
adequate, and specifically, that the examiner provided an 
adequate rationale for the opinion.  Moreover, the examiner's 
conclusion is buttressed by a July 1964 VA examination 
wherein the Veteran stated that he felt fine and had no 
symptoms relating to his inactive tuberculosis; physical 
examination showed no dyspnea, spontaneous cough, or 
expectoration during examination.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's service-
connected disability but that evidence supporting a higher 
rating has not been submitted.  In addition, the Veteran has 
not shown that his service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with his employment (or with his potential 
employment).  The Board recognizes that the Veteran suffers 
from extensive disabilities in addition to his service-
connected disability that is at issue here, including COPD 
and lung cancer.  The Board finds, however, that the 
disability rating previously assigned is not an unfair or 
inaccurate assessment of the effect the Veteran's service-
connected disability has on his employment (or would have on 
his employment, were he employed).  Accordingly, because this 
case does not present a truly "exceptional or unusual 
disability picture," referral of the case for consideration 
as to whether an extra-schedular rating should be assigned is 
not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in this case because the evidence shows 
that the Veteran's service-connected inactive pulmonary 
tuberculosis, moderately advanced, has been noncompensable 
during the entire period under review.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased (compensable) rating for inactive 
pulmonary tuberculosis, moderately advanced, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


